       Case 3:20-cv-02839-EMC Document 8 Filed 04/27/20 Page 1 of 2




     Joseph A. Creitz, Cal Bar No. 169552
 1
     joe@creitzserebin.com
 2   Lisa S. Serebin, Cal Bar No. 146312
     lisa@creitzserebin.com
 3
     CREITZ & SEREBIN LLP
 4   100 Pine Street, Suite 1250
     San Francisco, CA 94111
 5   415.466.3090 (tel)
 6   415.513.4475 (fax)

 7   Attorneys for Plaintiff
 8
 9
                               UNITED STATES DISTRICT COURT
10
11                         NORTHERN DISTRICT OF CALIFORNIA

12
       JOHN NUNES, in his capacity as            Case No.: 20-cv-2839-KAW
13
       Trustee and Fiduciary of the UFCW &
14     EMPLOYERS BENEFIT TRUST,                  NOTICE OF VOLUNTARY
                                                 DISMISSAL
15                        Plaintiff,             WITHOUT PREJUDICE
16
                v.
17
18     JACQUES LOVEALL, JOE AMBROSI,
       JOHN HEISE, and KIRK VOGT, in
19     their capacities as Trustees and
20     Fiduciaries of the UFCW &
       EMPLOYERS BENEFIT TRUST; RICK
21     SILVA, in his capacity as
22     Administrator and Fiduciary of the
       UFCW & EMPLOYERS BENEFIT
23     TRUST; and the UFCW &
24     EMPLOYERS BENEFIT TRUST an
       ERISA-regulated Taft-Hartley
25     employee benefit trust
26
                          Defendants.
27
     Nunes v. Loveall, et al,.
28   VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                             1
       Case 3:20-cv-02839-EMC Document 8 Filed 04/27/20 Page 2 of 2




 1          NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil
 2   Procedure 41(a), plaintiff voluntarily dismisses the above-captioned action
 3   without prejudice.
 4          DATED this 26th day of April 2020.
 5
                                                    CREITZ & SEREBIN LLP
 6
 7
                                                    By    /s/ Joseph A. Creitz
 8
                                                    Joseph A. Creitz
 9                                                  Attorneys for Plaintiff
10
11
12
                                                        ISTRIC
13                                                 TES D      TC
                                                 TA
14
                                                                          O
                                             S




                                                                           U
                                          ED




                                                                            RT
15                                                            TED
                                      UNIT




                                                        GRAN
16
                                                                                R NIA
17                                                              d M. Ch
                                                                       en
                                       NO




                                                            dwar
                                                    Judge E
                                                                                FO


18
                                        RT




                                                                            LI




19                                             ER
                                             H




                                                                          A




                                                    N                       C
                                                                      F
                                                        D IS T IC T O
20                                                            R
              Dated: April 27, 2020
21
22
23
24
25
26
27
     Nunes v. Loveall, et al,.
28   VOLUNTARY DISMISSAL WITHOUT PREJUDICE
                                                    2
